DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,421,918 to Lundgren in view of US Published Application 2018/0236946 to Shen and WO 01/98109 to Atkins.
Regarding claim 31, Lundgren discloses a roof rack load carrying bar, comprising, an airflow regulating pattern (Figs. 11a-c – pattern extending along top of bar) extending in a length direction of said load carrying bar, said pattern comprising at least two raised rib portions relatively offset from each other in said length direction of said load carrying bar (Figs. 11a-c), wherein two adjacent raised rib portions are separated by a separation distance in said length direction of said load carrying bar (the 
Regarding claim 32, Lundgren appears to disclose wherein said pattern extends along at least 80 % of a load carrying bar length in said length direction (see Fig. 10b, 11a – using the typical length of a roof bar foot portion, it would appear the pattern extends for at least 80 percent of the bar).  However, to remove all doubt, Atkins discloses the airflow pattern extending along at least 80 percent of the roof bar (Fig. 1).  It would have been obvious to one of ordinary skill to have extended the pattern along at least 80 percent of the roof bar in Lundgren because doing so only involves a simple substitution of one known, equivalent pattern length for another to obtain predictable results.  Further, using a pattern over more of the bar would provide a more uniform appearance to the bar and would allow the pattern to affect more of the airflow travelling over the roof bar.
Regarding claim 33, Lundgren discloses wherein said pattern is a continuous reoccurring pattern in said length direction (Figs. 11a-c).
Regarding claim 34, Lundgren discloses wherein said pattern comprises at least 10 raised rib portions (Fig. 11c).
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Design Patent D695,206 to Eriksson.
Regarding claims 35-37, Lundgren fails to disclose the claimed number of rib portions.  However, Eriksson discloses a roof bar that comprises at least 40 raised rib portions (Fig. 1).  It would have been obvious to one of ordinary skill to have used at least 40 raised rib portions so that the pattern would affect more of the airflow travelling over the roof bar.  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for discovering this value would be creating a desired airflow pattern over the roof bar to improve drag and decrease noise.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Patent 5,833,389 to Sirovich.
Regarding claim 38, Lundgren fails to disclose v-shaped rib portions.  However, Sirovich discloses an airflow regulating pattern that comprises V-shaped rib portions with a tip of said V-shape pointing in said travel direction (Fig. 5).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in Lundgren because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in controlling turbulence in the flow, as taught by Sirovich (Col. 1, lines 9-11).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Patent 6,176,404 to Fourel.
.
Claims 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Published Application 2003/0026008 to Tanaka.
Regarding claims 40-43, Lundgren fails to disclose the size of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in width (para. 0027).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm width because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for discovering 
Regarding claims 44-46, Lundgren fails to disclose the height of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in height (para. 0035).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm height because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation for discovering this value would be creating a desired airflow pattern over the roof bar to improve drag and decrease noise.
Claims 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Atkins, further in view of US Design Patent D633,031 to Robertson.
Regarding claims 47-49, Lundgren fails to disclose the angle of the ribs.  However, Robertson discloses a roof bar including ribs with an angle between a surface onto which the rib is located and a side wall of the rib of 90 degrees (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734